Willie, Chief Justice.
This was an action for breach of contract, brought by the appellant against the appellee, in which the damages claimed amounted to exactly five hundred dollars. Judgment was rendered below for the defendant, and the plaintiff appealed to this court. In Gulf, Colorado & Santa Fe Bail-. way Company'v. Beinholdt, 57 Texas, , it was held that the district courts of this State have no jurisdiction of suits where the amount in controversy is exactly five hundred dollars. Of such actions the county courts have exclusive jurisdiction, and this, suit should have been brought in the county court of Smith county. As the district court of Smith county had no jurisdiction of the cause, the judgment below will be reversed and the; suit dismissed.

Dismissed.

Opinion delivered December 16, 1887.